Citation Nr: 1702593	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  11-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether severance of service connection for type II diabetes mellitus was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In May 2014 the Board remanded the issue on appeal for further development and referred the issue of entitlement to service connection for type I diabetes mellitus to the Agency of Original Jurisdiction (AOJ) for appropriate action.   In a Supplemental Statement of the Case dated in September 2014 regarding the issue of whether severance of service connection for type II diabetes mellitus was proper, the Appeals Management Center (AMC) also addressed the issue of entitlement to service connection for type I diabetes mellitus.  However, the issue of entitlement to service connection for type I diabetes mellitus is governed by different law and regulations than the issue of whether severance of service connection for type II diabetes mellitus was proper.  Thus it is not part and parcel of the severance issue and must be separately addressed in an appealable decision.  Thus the Board continues to refer the issue of entitlement to service connection for type I diabetes mellitus to the AOJ for appropriate action

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In the May 2014 remand, the Board instructed that a VA opinion be obtained as to whether the diagnosis of type II diabetes mellitus upon which service connection was predicated is clearly erroneous.  The Board explained that VA regulations provide that service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d) (2016).

In June 2014 a VA opinion was obtained.  The examiner opined that the Veteran has type I diabetes mellitus and stated that the "AMC has not provided specifics on which service connected condition was reported to be erroneous."  As the VA examiner did not address whether the Veteran's previous diagnosis of type II diabetes mellitus was or was not clearly erroneous, there is a lack of compliance with the Board's remand directives.   Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.Obtain an addendum to the June 2014 VA opinion and ask that the examiner certify whether, in the light of all accumulated evidence, the diagnosis on which service connection for type II diabetes mellitus was predicated is clearly erroneous.  The examiner must specifically discuss whether the current diagnosis of type I diabetes mellitus is a mere change in diagnosis or whether the previous diagnosis of type II diabetes mellitus is clearly erroneous in the light of all accumulated evidence.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  In providing the certification the examiner must consider the following: 

a.) In May 2013 the Veteran testified that he did not have a positive family history of diabetes mellitus, other than an aunt, and reported that he was diagnosed with insulin dependent diabetes mellitus in 1981 but did not remember whether it was type I or type II.

b.) A VA Agent Orange examination dated in October 2008 shows a diagnosis of insulin dependent type II diabetes mellitus.

c.) The Veteran was diagnosed with diabetes mellitus in January 1981, when he was approximately 33 years old.  See June 2015 Veteran's letter, private medical records dated in February 1998 and November 2008, and the DD 214 Form indicating the Veteran's date of birth.  

d.) Private medical records dated in May 2008 and March 2009 showing a diagnosis of type I diabetes mellitus.  

e.) On VA examination in June 2009, the examiner opined that the Veteran is a type I diabetic rather than a type II based on the presence of insulin antibodies (100 microunits/ml), and as type II diabetics do not produce insulin antibodies.

f.) A VA opinion in August 2009 whereby the examiner opined that it is more likely than not that the Veteran has had type I diabetes mellitus and explained that, according to the article "Latent Autoimmune Diabetes Mellitus in Adults" in Diabetes Medicine 1994 April 11-3 299-303, type I diabetes mellitus in adults may present in a manner similar to that of type II but with a late development of insulin dependency and that 73.7 percent of people over the age of 30 requiring insulin actually have type I diabetes mellitus.  

2. After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument concerning this matter.  




(CONTINUED ON NEXT PAGE)
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2015).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

